 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
     United States of America,
11
              Plaintiff.
12                                                      Case No. 2:19-cv-02406-TLN-CKD

13                                                      ORDER TO SHOW CAUSE
              v.
14

15
     Robert E. O’Neal,
16
              Defendant.
17

18
            You, Robert E. O’Neal, are hereby notified that the United States has petitioned this
19
     Court for an Order allowing the Internal Revenue Service to LEVY upon the real property
20

21   located at 313 Peach Place, Winters, California 95694 (“Subject Property”) in order to sell your

22   interest to satisfy part or all of your unpaid income tax liabilities for the taxable years 2007, 2008

23   and 2011 in the amounts of $80,850.00, $51,232.35 and $3,007.65, as of November 8, 2019
24   respectively plus interest and penalties according to law.
25
            This Court has examined the Petition of the United States and accompanying Declaration,
26
     and it is hereby ORDERED that you have 25 days from the date of this Order to file with the
27
                                                       1
28

25
 1   Clerk of the Court a written OBJECTION TO PETITION. Any written OBJECTION TO
 2   PETITION should demonstrate either that:
 3
                    A. Your liability has been satisfied; OR
 4
                    B. You have other assets from which the unpaid tax liabilities can be satisfied;
 5
                    OR
 6

 7                  C. Applicable laws and administrative procedures relevant to the levy were not

 8                  followed by the Internal Revenue Service.

 9          It is FURTHER ORDERED that if you file a written OBJECTION TO PETITION
10
     with the Clerk of Court, then the Court will hold a hearing, at which you must appear, on March
11
     11, 2020, at 10:00 a.m., at the United States Courthouse 501 I Street, Room 4-200 Sacramento,
12
     CA 95814, in the courtroom of the undersigned, to consider your objections.
13
            It is FURTHER ORDERED that, in addition to filing your OBJECTION TO
14

15   PETITION with the Clerk of the Court, you must also mail a copy of your OBJECTION TO

16   PETITION to the attorney for the United States, James Petrila, P.O. Box 683, Washington, D.C.
17   20044, on or before the filing date.
18
            If you do not file an OBJECTION TO PETITION within 25 days of the date of this
19
     order, or if you file an OBJECTION TO PETITION but fail to appear before the Court as
20
     instructed, the Court will enter an ORDER APPROVING AN INTERNAL REVENUE
21

22   SERVICE LEVY ON THE REAL PROPERTY LOCATED AT 313 Peach Place, Winters,

23   California 95694.

24          It is FURTHER ORDERED that a copy of this NOTICE AND ORDER TO SHOW
25   CAUSE, together with the Petition and Declaration, shall be served upon Robert E. O’Neal
26
     within 10 days of the date of this Order, by the United States Marshal or any deputy U.S.
27
                                                     2
28

25
     Marshal, or any Revenue Officer of the Internal Revenue Service, by delivering a copy in hand
1

2    to Robert E. O’Neal or by leaving a copy at Robert E. O’Neal’s dwelling or usual place of abode

3    with a person of suitable age and discretion residing therein, or by some other manner of service

4    described in Rule 4(e)(1) of the Federal Rules of Civil Procedure.
5
     Dated: January 15, 2020
6
                                                     _____________________________________
7                                                    CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
8

9

10

11
     15 ONeal2406.osc
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     Notice and Order to Show Cause                  3
25
